Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed August 05, 2022, no claims were amended.

2. Applicant argued that with respect to claims 1.
Eckert does not disclose that when an abnormality occurs in the forwarding link between the forwarding node and the next node is detected, the forwarding node deletes the BIER-TE header in the multicast BIER-TE packet, and performs the multicast fast switching according to the BIER header in the multicast BIER-TE packet.
Examiner's response to applicant's argument:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e when an abnormality occurs in the forwarding link between the forwarding node and the next node is detected, the forwarding node deletes the BIER-TE header in the multicast BIER-TE packet, and performs the multicast fast switching according to the BIER header in the multicast BIER-TE packet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant then argued that Wijnands does not disclose that the forwarding node deletes the BIER-TE header in the multicast BIER-TE packet, and performs the multicast fast switching according to the BIER header in the multicast BIER-TE packet.

Examiner's response to applicant's argument: The examiner respectfully disagrees with the applicant's argument, the combination of  Eckert and Wijnands was used to map this limitation as follows:
the BIER-TE header in the multicast BIER-TE packet, - Eckert, par0060-0062 teaches node A will need to determine that message 302 is to be encapsulated as BIER-TE…a dedicated BIER-TE encapsulation, such as a dedicated BIER-TE header, may be used in some embodiments…When an incoming message has been encapsulated to form a BIER-TE message, node A proceeds with BIER-TE forwarding of the message).
the forwarding node deletes, and performing the multicast fast switching of the multicast packet -Wijnands, par0082-0083 teaches in response to determining, at 912, that a bit in the bit string is set, the BFR selects, at 914, a forwarding entry with which to forward the multicast data packet….the BFR determines whether to use the primary path entries or the backup path entries. In one embodiment, the BFR examines a flag indicating which entries are active…Updating the bit string in the copy of the multicast data packet involves clearing bits [neighbors that are not reachable will be deleted] in the bit string that correspond to neighbors that are not reachable via a shortest path from the interface to which the copy of the packet is being forwarded…..At 918, the BFR forwards the multicast packet to the interface.).

/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442